DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on September 6, 2022.  Claims 8 and 9 have been cancelled.  Claims 3 and 10-13 have been withdrawn previously.  Claims 1, 2, 4-7, 14, 15, 17-19, 21, and 22 are currently pending and are under examination.
Any objections and/or rejections not reiterated below are hereby withdrawn.

Withdrawal of Rejections
The rejection of claims 1, 2, 4-9, 14, 15, 17-19, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendment to identify the sialic acid binding molecule comprising one or more family 40 carbohydrate binding modules (CBM40) that are known in the art.

Pending Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 14, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,066,894 B2 (previously cited in 102 rejection). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The claims of the issued patent are drawn to a method of treating or preventing a disease caused or contributed to by a pathogen, said method comprising the step of administering a therapeutically effective amount of a carbohydrate binding module (CBM) to a subject in need thereof, wherein the CBM comprises one or more isolated family 40 CBMs (see e.g. claims 1-4, 13, and 17).  The CBM40 exhibits an affinity for, or binds to, sialic acid.  The CBM can be a polymer comprising two or more CBM40 monomers derived from Vibrio cholera.  The pathogen exploits the presence of a cell surface carbohydrate as a means of binding/adhering to and/or entering a cell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 14, 15, 17, and 18 stand rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Connaris et al. (U.S. Patent 9,066,894 B2).
Connaris et al. disclose a method of treating or preventing a disease caused or contributed to by a pathogen, said method comprising the step of administering a therapeutically effective amount of a carbohydrate binding module (CBM) to a subject in need thereof, wherein the CBM comprises one or more isolated family 40 CBMs.  The CBM40 exhibits an affinity for, or binds to, sialic acid.  The CBM can be a polymer comprising two or more CBM40 monomers derived from Vibrio cholera.  The pathogen exploits the presence of a cell surface carbohydrate as a means of binding/adhering to and/or entering a cell (see entire document, particularly claims 1-44).
Response to Remarks
Applicants state the art does not recite the specific teachings to use CBM molecules in the treatment of respiratory syncytial virus (RSV).  Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. The art does disclose treating pneumonia and bronchitis both of which are symptoms of RSV.  The art does disclose the treatment of viral respiratory pathogens (see claim 2).  The art does recite the same active step of administering a therapeutical effective amount of a carbohydrate binding module (CBM), wherein the CMB comprises one or more isolated family 40 CBMs (CBM40) (see claim 1).

Conclusion
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 19, 2022